Appellate Case: 21-1378     Document: 010110673388        Date Filed: 04/20/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                            April 20, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  VICTOR LUIS CASTILLO-ROSALES,

        Petitioner - Appellant,

  v.
                                                               No. 21-1378
  JERRY ROARK, Warden, BCCF; THE                   (D.C. No. 1:21-CV-01930-LTB-GPG)
  ATTORNEY GENERAL OF THE STATE                                 (D. Colo.)
  OF COLORADO,

        Respondents - Appellees.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before BACHARACH, MURPHY, and CARSON, Circuit Judges.
                  _________________________________

       Petitioner Victor Luis Castillo-Rosales, a state prisoner appearing pro se, seeks

 a certificate of appealability to appeal the district court’s order denying his request

 for relief under 28 U.S.C. § 2254. We exercise jurisdiction under 28 U.S.C.

 §§ 1291 and 2253(a), deny Petitioner’s request for a certificate of appealability, and




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1378     Document: 010110673388         Date Filed: 04/20/2022   Page: 2



 dismiss the appeal. We construe Petitioner’s filings liberally, but we do not act as his

 advocate. Yang v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008).

        A Colorado jury convicted Petitioner for sexual assault on a child by one in a

 position of trust. Petitioner filed this habeas petition, asserting due process

 violations. Respondents moved to dismiss, arguing that the one-year limitation

 period barred Petitioner’s claim. The magistrate judge recommended that the district

 court deny the application as untimely and advised the parties that they had fourteen

 days in which to file objections to the report and recommendation. The magistrate

 judge warned that failing to timely file objections would bar the party from appealing

 the recommendation’s findings and conclusions adopted by the district judge.

        Petitioner never objected to the report and recommendation. So the district

 court adopted the magistrate judge’s report and recommendation that Petitioner’s

 application be dismissed as untimely and not subject to equitable tolling. The district

 court declined to issue a certificate of appealability.

        Under our “firm waiver rule,” “the failure to timely object to a magistrate

 judge’s finding and recommendations waives appellate review of both factual and

 legal questions.” Klein v. Harper, 777 F.3d 1144, 1147 (10th Cir. 2015) (quotations

 omitted). Two exceptions to the rule exist: (1) when “a pro se litigant has not been

 informed of the time period for objecting and the consequences for failing to object,”

 and (2) when “the interests of justice require review.” Duffield v. Jackson, 545 F.3d

 1234, 1237 (10th Cir. 2008) (emphasis and quotations omitted). Factors we consider

 for the second exception include “a pro se litigant’s effort to comply [with the

                                             2
Appellate Case: 21-1378     Document: 010110673388           Date Filed: 04/20/2022   Page: 3



 objection requirement], the force and plausibility of the explanation for his failure to

 comply, and the importance of the issues raised.” Morales-Fernandez v. I.N.S., 418

 F.3d 1116, 1120 (10th Cir. 2005) (emphasis omitted). Our “interest of justice

 standard, at a minimum, includes plain error.” Id. at 1122. Plain error has four

 elements: “(1) error, (2) that is plain, which (3) affects substantial rights, and which

 (4) seriously affects the fairness, integrity, or public reputation of judicial

 proceedings.” Id. at 1122–23.

        To review a district court’s denial of a § 2254 application, we must grant a

 certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). We will not issue a

 certificate of appealability unless Petitioner makes “a substantial showing of the

 denial of a constitutional right,” § 2253(c)(2), and shows “that reasonable jurists

 could debate whether . . . the petition should have been resolved in a different manner

 or that the issues presented were adequate to deserve encouragement to proceed

 further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quotations omitted). Where,

 as here, the district court dismissed claims on procedural grounds, we will issue a

 certificate of appealability only if Petitioner can show both “that jurists of reason

 would find it debatable whether the petition states a valid claim of the denial of a

 constitutional right and that jurists of reason would find it debatable whether the

 district court was correct in its procedural ruling.” Id.

        Petitioner has waived any right to appeal under the firm waiver rule. He did

 not object to the magistrate judge’s report and recommendation. The first exception

 to the firm waiver rule is inapplicable here because the magistrate judge informed

                                              3
Appellate Case: 21-1378    Document: 010110673388         Date Filed: 04/20/2022       Page: 4



 Petitioner that he had fourteen days to object to the recommendation and noted that

 failing to do so would waive appellate review.

        The second exception does not apply either. In his opening brief, Petitioner

 never mentioned his failure to object to the report and recommendation. Only when

 responding to our Show Cause Order did Petitioner address the delay. Petitioner tells

 us that he is a “[M]exican-[S]panish national” who barely speaks and understands

 “the [A]merican language.” He says, “I[t] is assumed that when appellant received

 the magistrate[’]s recommendation . . . appellant did not comprehend the [E]nglish

 language and until now appellant seeks legal assistance from the BCF facility law

 library clerks.”

        The interests of justice do not require review when the petitioner is unfamiliar

 with the English language. Indeed, in the equitable tolling context, we have said that

 lack of English-language proficiency does not warrant equitable tolling. Yang, 525

 F.3d at 929 (finding a petitioner’s “limited English” did not justify tolling); see also

 Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir. 2007) (explaining that dyslexia

 does not toll a statute of limitations). Nor has Petitioner shown how he tried to

 comply with the objection requirement. In his response to the Show Cause Order, he

 stated that he did not seek legal assistance from the law library until writing his

 response to that order.

        The firm waiver rule bars our appellate review and precludes granting a

 certificate of appealability. We thus deny Petitioner’s request for a certificate of

 appealability and to proceed in forma pauperis.

                                             4
Appellate Case: 21-1378   Document: 010110673388    Date Filed: 04/20/2022   Page: 5



       DISMISSED.


                                        Entered for the Court


                                        Joel M. Carson III
                                        Circuit Judge




                                        5